This is an action of contract against an insurer under a policy of insurance which provided coverage for “Damages for Bodily Injury Caused by Uninsured Automobiles.” This clause is generally referred to as “uninsured motorist” coverage. The plaintiff sustained injuries in an accident while a passenger in an automobile. The judge, sitting without a jury, after making some “Findings of Facts” made a general finding for the plaintiff. The defendant did not file any requests for rulings but merely excepted “to the finding of the [cjourt in favor of the plaintiff.” The issue of the propriety of the general finding for the plaintiff was not presented by the defendant’s exception. “Apart from the exceptional rule of the Leshefsky case [Leshefsky v. American Employers’ Ins. Co. 293 Mass. 164, 166-167], an exception to a finding does not present the question whether it was warranted by the evidence.” Matter of Loeb, 315 Mass. 191, 194. The issue should have been raised at the trial by a request for ruling.

Exceptions overruled.